     2:17-cr-20037-JES-JEH # 210               Page 1 of 2                                             E-FILED
                                                                          Friday, 18 January, 2019 04:08:17 PM
                                                                                  Clerk, U.S. District Court, ILCD

                                UNJTED ST ATES DISTRICT COURT
                                CENTRAL DISTRICT OF ILLINOIS
                                      URBANA DIVISION

 UNJTED STATES OF AMERICA,                        )
                                                  )
                           Plaintiff,             )
                                                  )     Criminal No. l 7-20037
        V.                                        )
                                                  )
 BRENDT A. CHRISTENSEN,                           )
                                                  )
                           Defendant.             )


                                        ENTRY OF APPEARANCE

       The undersigned attorney herehy enters his appearance as co-counsel for the Defendant in

the ahove-cutitled case.

       The Office of the Federal Puhlic Defender for the Central District of Illinois has ohtained

approval for the tempora1y federal defender staff loan of Matthew Ruhenstein. Mr. Ruhenstein

serves as director of the Capital Resource Counsel Project, a national federal capital trial project

which was cstahlished hy the Judicial Conference Committee on Defender Services. Mr.

Ruhenstein shall he appearing as co-counsel in this case as an Assistant Federal Puhlic Defender

from the Office of the Federal Puhlic Defender for the Central District of Illinois.

                                               Respectfully suhmitted,

                                               is/ Matthew Ruhenstein
                                               Matthew Ruhenstein
                                               Capital Resource Counsel
                                               Appearing as an Assistant Federal Puhlic Defender
                                               from the Office of the Federal Puhlic Defender for
                                               the Central District of Illinois

                                               Capital Resource Counsel Project
                                               IO 1 SW Main Street, Suite 1700
                                               P01iland, Oregon 97204
                                               503-780-3535
                                               Email: matt@matthewmbenstcin.com


                                                  1
    2:17-cr-20037-JES-JEH # 210               Page 2 of 2



                                 CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified in the Notice of Electronic Filing.


                                             Isl Matthew Rubenstein
                                             Matthew Rubenstein
                                             Capital Resource Counsel
                                             Appearing as an Assistant Federal Public Defender
                                             from the Office of the Federal Public Defender for
                                             the Central District of Illinois

                                             Capital Resource Counsel Project
                                             l Ol SW Main Street, Suite 1700
                                             Portland, Oregon 97204
                                             503-780-3535
                                             Email: ma.tt(in_n1atthC\\/ft1bcnstcln.com




                                                 2
